            Case 2:20-cv-02713-JMY Document 6 Filed 08/12/20 Page 1 of 7


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NIAJEE COOPER,                               :
     Plaintiff,                              :
                                             :      CIVIL ACTION
       v.                                    :
                                             :      NO. 20-2713
COMMONWEALTH, et al.,                        :
    Defendants.                              :

                                       MEMORANDUM

YOUNGE, J.                                                                    AUGUST 12, 2020

       Plaintiff Naijee Cooper, a convicted prisoner currently incarcerated at SCI-Pine Grove,

has filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983, naming as Defendants the

Court of Common Pleas, Judge Kai Scott, and Assistant District Attorneys Danielle Bunting and

Ashley Toczylowski. 1 (ECF No. 1.) Cooper has also filed a Motion for Leave to Proceed in

Forma Pauperis together with an inmate account statement (ECF Nos. 4 and 5.) For the

following reasons, Cooper will be granted leave to proceed in forma pauperis, and the Complaint

will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.     FACTUAL ALLEGATIONS 2

        Cooper claims that, as a result of the manipulation of the proceedings in his underlying

state court criminal case, he has been falsely imprisoned, in violation of § 1983. Cooper was

charged with “Agg/Robb” on “Jan 3116” but he asserts that he did not commit these crimes.




       1
         Cooper asserts an official capacity claim against the Court. His claims against the
individual Defendants are asserted against them in their individual capacities.
       2
           The allegations set forth in this Memorandum are taken from Cooper’s Complaint.
            Case 2:20-cv-02713-JMY Document 6 Filed 08/12/20 Page 2 of 7


(ECF No. 1 at 4.) 3 He further alleges that he “was falsely accuse for a matter that Danielle

Bunting and Det. Winward from 35th Dist. accuse me of by manipulating the courts to try to

convict me.” (Id.) In support of this claim, Cooper states that “[t]he actual victim told the Court

I was not the accuse. He also came to a prelim hearing and state that the cops & ADA: Charles

Sewell tried to manipulate him into saying I was the accuse who shot him.” (Id. at 5.)

       Based on the foregoing, Cooper asserts a claim under 42 U.S.C. § 1983, based upon false

imprisonment and manipulation of court proceedings. (Id. at 3-4.) He seeks recovery for loss of

wages, and compensatory damages in the amount of $500,000 for loss of family, including an

aunt and a cousin, PTSD, and false imprisonment for thirty-three months. (Id. at 5.)

       Review of the public docket in Commonwealth v. Cooper, No. CP-51-CR-5211-2016

(C.P. Phila.), reveals that on January 13, 2016, a criminal complaint against Cooper was filed,

and on June 21, 2016, he was arraigned on numerous charges, including aggravated assault and

robbery with the threat of immediate serious injury. Following trial before the Honorable Kai

Scott, on July 13, 2018, Cooper was found guilty of aggravated assault, robbery with the

infliction of serious bodily injury, and related firearm offenses. On September 13, 2018, he was

sentenced to a term of 8 to 20 years’ incarceration. Cooper did not file a direct appeal of his

conviction, but on March 20, 2019 filed a petition under the Post-Conviction Relief Act.

Counsel was appointed and an amended petition was filed on July 16, 2020.




       3
           The Court adopts the pagination assigned to the Complaint by the EC/ECF docketing
system.


                                                 2
           Case 2:20-cv-02713-JMY Document 6 Filed 08/12/20 Page 3 of 7


II.    STANDARD OF REVIEW

       Because Cooper appears to be unable to pay the filing fee in this matter, the Court will

grant him leave to proceed in forma pauperis. 4 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(i) and

(ii) apply, which requires the Court to dismiss the Complaint if it fails to state a claim. Whether

a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Cooper is proceeding pro se, the Court construes

his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

In a § 1983 action, the personal involvement of each defendant in the alleged constitutional

violation is a required element, and, therefore, a plaintiff must allege how each defendant was

involved in the events and occurrences giving rise to the claims. See Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1998).

       Cooper’s Complaint suffers from several deficiencies. First, even read liberally, it is not

clear that Cooper has “allege[d] the violation of a right secured by the Constitution and laws of




       4
         Because Cooper is a prisoner, under the provisions of the Prison Litigation Reform Act,
he must still pay the filing fee in full in installments.


                                                   3
             Case 2:20-cv-02713-JMY Document 6 Filed 08/12/20 Page 4 of 7


the United States.” His false imprisonment claim is one of state law. 5 His claim that the

Defendants manipulated the underlying court proceedings might plausibly implicate his due

process rights but is not subject to this Court’s review for the reasons stated below. Most

importantly, even had Cooper identified a constitutional claim, none of the named Defendants is

amenable to suit, requiring dismissal of Cooper’s Complaint.

       A.       Immunity

                1.      Claims Against the Court of Common Pleas

       Cooper asserts a claim against the “Commonwealth Court of Common Pleas.” This

Court understands this to be a claim against the Philadelphia Court of Common Pleas, where

Cooper was tried and convicted. The Philadelphia Court of Common Pleas, as part of

Pennsylvania’s unified judicial system, shares in the Commonwealth’s Eleventh Amendment

immunity. See Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005). As there is

no indication Pennsylvania has waived its Eleventh Amendment immunity, Cooper’s claim

against the Philadelphia Court of Common Pleas is barred by the Eleventh Amendment.

Cooper’s claim against the Philadelphia Court of Common Pleas will be dismissed with

prejudice.

                2.      Claims Against Judge Scott

       Cooper includes Judge Scott as a Defendant but does not include in his Complaint any

allegations of fact identifying the basis of his claim against her. The Court notes that the

publicly available docket in Cooper’s underlying state court criminal case reflects that Judge

Scott presided over Cooper’s trial. Presumably, Cooper’s claim arises from Judge Scott’s

conduct as the presiding judge during those proceedings.




       5
           Of note, Cooper also identifies false imprisonment as an element of damages.
                                                 4
          Case 2:20-cv-02713-JMY Document 6 Filed 08/12/20 Page 5 of 7


       The claim against Judge Scott is dismissed with prejudice. Judges are entitled to absolute

immunity from civil rights claims that are based on acts or omissions taken in their judicial

capacity, so long as they do not act in the complete absence of all jurisdiction. See Stump v.

Sparkman, 435 U.S. 349, 355-56 (1978); Harvey v. Loftus, 505 F. App’x 87, 90 (3d Cir. 2012)

(per curiam); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam). An act is

taken in a judge’s judicial capacity if it is “a function normally performed by a judge.” Gallas v.

Supreme Ct. of Pa., 211 F.3d 760, 768 (3d Cir. 2000). Moreover, “[g]enerally . . . ‘where a court

has some subject matter jurisdiction, there is sufficient jurisdiction for immunity purposes.’”

Figueroa v. Blackburn, 208 F.3d 435, 443-44 (3d Cir. 2000) (quoting Barnes v. Winchell, 105

F.3d 1111, 1122 (6th Cir. 1997)).

       Here, there is no suggestion that Judge Scott was acting in the complete absence of all

jurisdiction. Because presiding over a trial and related matters are functions normally performed

by a judge, Cooper’s claim based on this conduct must be dismissed with prejudice under § 1915

because Judge Scott is absolutely immune from suit.

               3.      Claims Against Assistant District Attorneys Bunting and Toczylowski

       Cooper includes Assistant District Attorneys Bunting and Toczlowski as Defendants, but,

other than a single allegation that ADA Bunting and Detective Winward (who is not as a

Defendant) sought to manipulate the courts to convict Cooper of the charges against him, the

Complaint does not provide any other facts supporting Cooper’s claims. The Court presumes

that the claims arise from the ADAs’ participation in the state court criminal prosecution.

Prosecutors, however, are entitled to absolute immunity from liability under § 1983 for acts that

are “intimately associated with the judicial phase of the criminal process” such as “initiating a

prosecution and . . . presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409, 430-31

(1976). Moreover, District Attorneys and other supervisory prosecutors are likewise entitled to

                                                 5
             Case 2:20-cv-02713-JMY Document 6 Filed 08/12/20 Page 6 of 7


absolute immunity from claims based on their role in pursuing a prosecution on behalf of the

Commonwealth. See Van de Kamp v. Goldstein, 555 U.S. 335, 348-49 (2009). Cooper does not

allege that these Defendants acted outside the scope of his criminal proceedings, and, therefore,

they are entitled to absolute immunity and the claims against them must be dismissed with

prejudice.

       B.       Heck v. Humphrey Bars Cooper’s Claims

       “[T]o recover damages [or other relief] for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation

omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983

action is barred (absent prior invalidation)—no matter the relief sought (damages or equitable

relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or internal

prison proceedings)— if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.” (emphasis omitted)). “Thus, when a state prisoner seeks damages in

a § 1983 suit, the district court must consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Heck 512 U.S. at 487.

       Here, Cooper seeks to recover compensatory damages based on his claim that the

underlying court proceedings were manipulated and his imprisonment falsely obtained. A

judgment in his favor would necessarily imply the invalidity of his conviction. Because his

                                                  6
          Case 2:20-cv-02713-JMY Document 6 Filed 08/12/20 Page 7 of 7


conviction has not been invalidated, Cooper cannot pursue this claim at this time, and his

Complaint must be dismissed without prejudice to his raising it at a later time, if his conviction is

invalidated.

IV.    CONCLUSION

       For the reasons stated, Cooper’s application for leave to proceed in forma pauperis will

be granted; Defendants Smith, Bunting, Toczylowski, and the Philadelphia Court of Common

Pleas will be dismissed with prejudice pursuant to § 1915(e)(2)(B); and the case will be

dismissed without prejudice. No leave to amend will be granted because any amendment against

the named Defendants would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108, 110

(3d Cir. 2002). However, Cooper may assert his claims in a new lawsuit should his conviction

ever be reversed, invalidated or otherwise impugned. An appropriate Order follows.



                                              BY THE COURT:


                                               /s/ John Milton Younge
                                              JOHN M. YOUNGE, J.




                                                 7
